Title: Peter Boylston Adams to John Adams, 4 April 1776
From: Adams, Peter Boylston
To: Adams, John


     
      Braintree April 4th. 1776
     
     So far Sincable of my duty to Comply with your Dissier to write to you I now Take my pen in hand to give you a narative of the Evelotions thats hapned Since you Left us. Before the Taking Posseseon of Dorchester hills the Militia of Braintree Was Called Upon to go to the Lines at Dorchester Neck to be in Readiness of an Atack from the Regulors. What makes me Relate this is I was one of these hardy hereos Led on by a Brave Corl. Colonel Who Spoke to his men nearly to this Purpose fellow Solgers its Proviable before this affair is Ended We may be Called to action the Man that Turns his back Upon the Enemy I Sware by all that good and Sacred I will Shute him and I give you the same Liberty to Kill Me if you see me flinch. Thus Much and Return to give an account as well as I can of the first Night. Our Generals I think Played the man for by Cannonading as they had done two or three Nights before our People went on the hill
      with three hundred and Eighty Teams and Some Carreyed Seven Loads before Light without haveing a Single Cannon fired at them how Ever Cannon have got to be Very farmilliar to Us and the Blase of Booms Bombs dont Seem to Terefye us, but Reather Raize our Spiritts I Saw four Booms flying Like flying Committs at a Time. The Continueass Thunder of Cannon it Terefyed Some so that they Could Not Sleep but this I can tell you, I Neaver Was so brook of sleep but that I had annough When I Went to bed. I have ben Obliged to Turn out and Take Turn to guard upon the Shoars after the fleet Left the Town till We Ware Releved by Corl. Tupper who has ben Prepaireing fire Rafts to Send among them and had got them Ready and would have Lighted the Torch as he calls it that Evening if there Sailing before had not Prevented it. Our frends I beleve are generly well our young Child has been Very sick but is better. Poor Trott has Lost two of his Children his oldest and youngest.
      Your house is Not So Much damaged as I was afraid it would be So I Conclud by assureing I am your Sincear frind and brother,
     
      P B Adams
     
    